DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 02, 2022, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner is unable to find “when the selection signal places the controller in an assisted mode, the controller is configured to regulate an operational parameter of the laser catheter and configured not to provide feedback to a user” from the original disclosure. Applicant has failed to indicate the support for such amendment from the original disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, it is unclear if the “feedback” of A is same or different than the “feedback” of B. It is unclear if “a user” of A is same or different than “a user” of B. 
It is unclear what the scope of “feedback” of A is. It is unclear how a controller in an assisted mode does NOT provide a feedback to a user. Assist mode inherently include some kind of feedback to a user. So what’s the scope of “assisted mode”? In what ways, an assisted mode for a user does not have a feedback to the user? Furthermore, Applicant describes that feedback includes a visual feedback. Should the user be blinded or avoid looking at the device so that the user cannot see anything when using this device? 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2-5, 7-9, 12-13, 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd (US 5,938,602, hereinafter Lloyd ‘602) in view of Engel (US 2006/0126788, hereinafter Engel ‘788).
In re claims 1, 17, 18, Lloyd ‘602 teaches a system comprising: a sheath (col. 5, lines 5-40); a laser catheter configured to receive laser energy, the laser catheter configured to move relative to the sheath (col. 6, lines 35-40; core 20 is considered as a laser catheter), wherein the laser catheter comprises a distal tip (col. 5, lines 48-52), and wherein the sheath or the laser catheter comprises a sensor configured to sense a position of the distal tip of the laser catheter relative to the sheath (col. 6, lines 1-9, lines 35-48).
Lloyd ‘602 fails to explicitly teach a controller comprising a non-transient, tangible computer readable medium including logic, whereupon execution of the logic, the controller is configure to: 
receives a selection signal
(A) when the selection signal places the controller in an assisted mode, the controller is configured to regulate an operational parameter of the laser catheter and configure not to provide feedback to a user; and 
(B) when the selection signal places the controller in an unassisted mode, the controller is configured to provide feedback to a user and configured not to regulate the one or more operational parameters. 
However, note that Lloyd ‘602 always teaches provide feedback to a user, which is the (A) an assisted mode (col. 3, 31-43; col. 7, lines 1-4, feedback is the monitor the position of transducer from the stereo video-camera). The claim here does not preclude feedback in the assisted mode.
For the unassisted mode of (B), it would have been obvious to have a control or switch that can turn on (assisted mode) or turn off (unassisted mode) the laser because that is how a safe laser therapy would work. Even a laser pointer or any light at home uses a switch/control to turn things on and off. But in this unassisted mode, Lloyd ‘602 still provides feedback to a user from the stereo video-camera. 
Furthermore, Engel ‘788 teach a controller comprising a non-transient, tangible computer readable medium including logic, whereupon execution of the logic, the controller is configure to: 
receives a selection signal
(A) when the selection signal places the controller in an assisted mode, the controller is configured to regulate an operational parameter of the laser catheter (0021, 0085, i.e. activating the laser) and configure not to provide feedback to a user (for the purpose of this rejection, this underline limitation is NOT examined); and 
(B) when the selection signal places the controller in an unassisted mode, configured to provide feedback to a user (0082, a visual/imaging feedback) and the configured not to regulate the one or more operational parameters (0021, 0085, i.e. de-activating the laser). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Lloyd ‘602 to include the features of Engel ‘788 in order to control the operation of the laser and the operation of the catheter. 
In re claims 2-5, however, it would have been obvious that Lloly ‘602 controls the operation (i.e. on/emission or off) of laser light based upon the tip location because it would have been obvious to keep the laser light OFF during insertion of the needle when the laser is used as a functional tool which is for treatment or therapy in order to treat the correct location, see col. 5, lines 47-50. 
Furthermore, Engel ‘788 teaches wherein the operational parameter is an operational state of the laser catheter; wherein the operational state of the laser catheter is on; wherein the operational state of the laser catheter is off; wherein the operational parameter is an emission of laser energy by the laser catheter (0021, 0085, 0086, claim 26).
In re claim 6, Engel ‘788 teaches wherein the operational parameter is an intensity of laser energy by the laser catheter (0021, 0085, 0086, claim 26).
In re claim 7, Lloyd ‘602 teaches wherein the feedback comprises audible, tactile or visual feedback (col. 3, 31-43; col. 7, lines 1-4). 
In re claims 8 and 13, it would have been an obvious of design choice to have wherein the feedback comprises audible feedback as audible feedback is common used in many feedback system. 
In re claim 9, Lloyd ‘602 teaches wherein the feedback further comprises tactile or visual feedback (col. 3, 31-43; col. 7, lines 1-4). 
In re claim 12, Lloyd ‘602 teaches wherein the feedback comprises visual feedback (col. 3, 31-43; col. 7, lines 1-4). 
In re claims 19-20, Lloyd ‘602 teaches receiving the signal indicative of the position of the distal tip, but fails to explicitly teach wherein the controller is configured to regulate the operational parameter of the laser catheter.
Engel ‘788 teaches wherein the controller is configured to regulate the operational parameter of the laser catheter upon receiving the signal indicative of the position of the catheter (0021, 0085, 0086, claim 26). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Lloyd ‘602 to include the features of Engel ‘788 in order to control the operation of the laser and the operation of the catheter at a desired location. 

Claims 2-9, 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd ‘602 and Engel ‘788 alone or further in view of Ishihara et al. (US 4,950,267, hereinafter Ishihara ‘267).
In re claims 2-6, Lloly ‘602 fails to teach explicitly wherein the operational parameter is an operational state of the laser catheter (however, it would have been obvious that Lloly ‘602 controls the operation (i.e. on or off) of laser light based upon the tip location because it would have been obvious to keep the laser light OFF during insertion of the needle when the laser is used as a functional tool which is for treatment or therapy in order to treat the correct location, col. 5, lines 47-50); wherein the operational state of the laser catheter is on; wherein the operational state of the laser catheter is off; wherein the operational parameter is an emission of laser energy by the laser catheter; wherein the operational parameter is an intensity of laser energy by the laser catheter. 
Furthermore, Engel ‘788 teaches wherein the operational parameter is an operational state of the laser catheter; wherein the operational state of the laser catheter is on; wherein the operational state of the laser catheter is off; wherein the operational parameter is an emission of laser energy by the laser catheter (0021, 0085, 0086, claim 26).
Still furthermore, Ishihara ‘267 also teaches wherein the operational parameter is an operational state of the laser catheter; wherein the operational state of the laser catheter is on; wherein the operational state of the laser catheter is off (note that laser emission is when laser is on, and that’s after the determination of location of inserting the laser probe at the tip); wherein the operational parameter is an emission of laser energy by the laser catheter; wherein the operational parameter is an intensity of laser energy by the laser catheter (col. 4, lines 8-34; col. 6, lines 45-50).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Lloly ‘602 and Engel ‘788 alone or to include the features of Ishihara ‘267 in order to control laser operation with a feedback system. 
In re claim 7, Ishihara ‘267 teaches wherein the feedback comprises audible, tactile or visual feedback (col. 3, lines 30-34; col. 4, lines 1-7). 
In re claims 8 and 13, it would have been an obvious of design choice to have wherein the feedback comprises audible feedback as audible feedback is common used in many feedback system. 
In re claim 9, Ishihara ‘267 teaches wherein the feedback further comprises tactile or visual feedback (col. 3, lines 30-34; col. 4, lines 1-7). 
In re claim 12, Ishihara ‘267 teaches wherein the feedback comprises visual feedback (col. 3, lines 30-34; col. 4, lines 1-7). 

Claims 7-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd ‘602 and Engel ‘788 in view of Gildenberg (US 2003/0163040, hereinafter Gildenberg ‘040).
In re claims 7-13, Lloyd ‘602 fails to teach the feedback comprises audible feedback (specifically identified in claim 8) (note but it would have been obvious as shown above). 
Gildenberg ‘040 teaches the feedback comprises audible feedback (abstract, 0040, 0041, 0043) in addition to the visual and/or tactile feedback (0041). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Lloly ‘602 and Engel ‘788 to include the features of Gildenberg ‘040 to supplement visual and tactile feedback to a surgeon moving the tip of a probe. 

Claims 10-11, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd ‘602, Engel ‘788 and Ishihara ‘267 in view of Shachar (US 2005/0096589, hereinafter Shachar ‘589).
In re claim 10, Lloyd ‘602 and Ishihara ‘267 fail to teach wherein the feedback comprises tactile feedback. 
Shachar ‘589 teaches wherein the feedback comprises tactile feedback (abstract, 0008, 0022, 0054, 0110).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Lloly ‘602 and Engel ‘788 to include the features of Ishihara ‘267 in order to control laser operation with a feedback system, and to include the features of Shachar ‘589 in order to indicate an obstruction encountered by the tip. 
In re claim 11, Lloyd ‘602 (col. 3, 31-43; col. 7, lines 1-4)/Ishihara ‘267(col. 3, lines 30-34; col. 4, lines 1-7)/Shachar ‘589 (0111) teaches wherein the feedback further comprises audible or visual feedback. 
In re claim 13, Shachar ‘589 teaches wherein the feedback further comprises audible or tactile feedback (abstract, 0008, 0022, 0054, 0110). 

Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd ‘602 and Engel ‘788 in view of Galel (US 5,492,131, hereinafter Galel ‘131).
In re claims 14-16, Lloyd ‘602 fails to teach wherein the operational parameter is a movement rate of the laser catheter; wherein the operational parameter comprises a velocity of the laser catheter; wherein the operational parameter comprises an acceleration of the laser catheter.
Galel ‘131 teaches wherein the operational parameter is a movement rate of the laser catheter (Fig. 1, sensor, 13, col. 2, lines 15-20, 31-41); wherein the operational parameter comprises a velocity of the laser catheter (Fig. 1, sensor, 13, col. 2, lines 15-20, 31-41); wherein the operational parameter comprises an acceleration of the laser catheter (Fig. 1, sensor, 13, col. 2, lines 15-20, 31-41).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Lloyd ‘602 and Engel ‘788 to include the features of Galel ‘131 in order to provide more monitor features of the tip to better guide the user in the insertion of the catheter. 

Claims 1, 2-5, 7-9, 12-13, 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd ‘602 in view of Engel ‘788, and still further in view of Thapliyal et al. (US 2007/0265610, hereinafter Thapliyal ‘610).
In re claims 1, 17, 18, Lloyd ‘602 teaches a system comprising: a sheath (col. 5, lines 5-40); a laser catheter configured to receive laser energy, the laser catheter configured to move relative to the sheath (col. 6, lines 35-40; core 20 is considered as a laser catheter), wherein the laser catheter comprises a distal tip (col. 5, lines 48-52), and wherein the sheath or the laser catheter comprises a sensor configured to sense a position of the distal tip of the laser catheter relative to the sheath (col. 6, lines 1-9, lines 35-48).
Lloyd ‘602 fails to explicitly teach a controller comprising a non-transient, tangible computer readable medium including logic, whereupon execution of the logic, the controller is configure to: 
receives a selection signal
(A) when the selection signal places the controller in an assisted mode, the controller is configured to regulate an operational parameter of the laser catheter and configure not to provide feedback to a user; and 
(B) when the selection signal places the controller in an unassisted mode, the controller is configured to provide feedback to a user and configured not to regulate the one or more operational parameters. 
However, note that Lloyd ‘602 always teaches provide feedback to a user, which is the (A) an assisted mode (col. 3, 31-43; col. 7, lines 1-4, feedback is the monitor the position of transducer from the stereo video-camera). The claim here does not preclude feedback in the assisted mode.
For the unassisted mode of (B), it would have been obvious to have a control or switch that can turn on (assisted mode) or turn off (unassisted mode) the laser because that is how a safe laser therapy would work. Even a laser pointer or any light at home uses a switch/control to turn things on and off. But in this unassisted mode, Lloyd ‘602 still provides feedback to a user from the stereo video-camera. 
Furthermore, Engel ‘788 teach a controller comprising a non-transient, tangible computer readable medium including logic, whereupon execution of the logic, the controller is configure to: 
receives a selection signal
(A) when the selection signal places the controller in an assisted mode, the controller is configured to regulate an operational parameter of the laser catheter (0021, 0085, i.e. activating the laser) ; and 
(B) when the selection signal places the controller in an unassisted mode, configured to provide feedback to a user (0082, a visual/imaging feedback) and the configured not to regulate the one or more operational parameters (0021, 0085, i.e. de-activating the laser). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Lloyd ‘602 to include the features of Engel ‘788 in order to control the operation of the laser and the operation of the catheter. 
Lloyd ‘602 and Engel ‘788 fail to teach configure not to provide feedback to a user.
Thapliyal ‘610 teaches controller can provide with or without haptic feedback to a user (0234).
Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Lloyd ‘602 to include the features of Engel ‘788 in order to control the operation of the laser and the operation of the catheter, and to include the features of Thapliyal ‘610 in order to provide user the option of turning on and off the feedback control. 
In re claims 2-5, however, it would have been obvious that Lloly ‘602 controls the operation (i.e. on/emission or off) of laser light based upon the tip location because it would have been obvious to keep the laser light OFF during insertion of the needle when the laser is used as a functional tool which is for treatment or therapy in order to treat the correct location, see col. 5, lines 47-50. 
Furthermore, Engel ‘788 teaches wherein the operational parameter is an operational state of the laser catheter; wherein the operational state of the laser catheter is on; wherein the operational state of the laser catheter is off; wherein the operational parameter is an emission of laser energy by the laser catheter (0021, 0085, 0086, claim 26).
In re claim 6, Engel ‘788 teaches wherein the operational parameter is an intensity of laser energy by the laser catheter (0021, 0085, 0086, claim 26).
In re claim 7, Lloyd ‘602 teaches wherein the feedback comprises audible, tactile or visual feedback (col. 3, 31-43; col. 7, lines 1-4). 
In re claims 8 and 13, it would have been an obvious of design choice to have wherein the feedback comprises audible feedback as audible feedback is common used in many feedback system. 
In re claim 9, Lloyd ‘602 teaches wherein the feedback further comprises tactile or visual feedback (col. 3, 31-43; col. 7, lines 1-4). 
In re claim 12, Lloyd ‘602 teaches wherein the feedback comprises visual feedback (col. 3, 31-43; col. 7, lines 1-4). 
In re claims 19-20, Lloyd ‘602 teaches receiving the signal indicative of the position of the distal tip, but fails to explicitly teach wherein the controller is configured to regulate the operational parameter of the laser catheter.
Engel ‘788 teaches wherein the controller is configured to regulate the operational parameter of the laser catheter upon receiving the signal indicative of the position of the catheter (0021, 0085, 0086, claim 26). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Lloyd ‘602 to include the features of Engel ‘788 in order to control the operation of the laser and the operation of the catheter at a desired location. 

Claims 2-9, 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd ‘602, Engel ‘788, and Thapliyal ‘610 alone or further in view of Ishihara et al. (US 4,950,267, hereinafter Ishihara ‘267).
In re claims 2-6, Lloly ‘602 fails to teach explicitly wherein the operational parameter is an operational state of the laser catheter (however, it would have been obvious that Lloly ‘602 controls the operation (i.e. on or off) of laser light based upon the tip location because it would have been obvious to keep the laser light OFF during insertion of the needle when the laser is used as a functional tool which is for treatment or therapy in order to treat the correct location, col. 5, lines 47-50); wherein the operational state of the laser catheter is on; wherein the operational state of the laser catheter is off; wherein the operational parameter is an emission of laser energy by the laser catheter; wherein the operational parameter is an intensity of laser energy by the laser catheter. 
Furthermore, Engel ‘788 teaches wherein the operational parameter is an operational state of the laser catheter; wherein the operational state of the laser catheter is on; wherein the operational state of the laser catheter is off; wherein the operational parameter is an emission of laser energy by the laser catheter (0021, 0085, 0086, claim 26).
Still furthermore, Ishihara ‘267 also teaches wherein the operational parameter is an operational state of the laser catheter; wherein the operational state of the laser catheter is on; wherein the operational state of the laser catheter is off (note that laser emission is when laser is on, and that’s after the determination of location of inserting the laser probe at the tip); wherein the operational parameter is an emission of laser energy by the laser catheter; wherein the operational parameter is an intensity of laser energy by the laser catheter (col. 4, lines 8-34; col. 6, lines 45-50).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Lloyd ‘602, Engel ‘788, and Thapliyal ‘610 alone or to include the features of Ishihara ‘267 in order to control laser operation with a feedback system. 
In re claim 7, Ishihara ‘267 teaches wherein the feedback comprises audible, tactile or visual feedback (col. 3, lines 30-34; col. 4, lines 1-7). 
In re claims 8 and 13, it would have been an obvious of design choice to have wherein the feedback comprises audible feedback as audible feedback is common used in many feedback system. 
In re claim 9, Ishihara ‘267 teaches wherein the feedback further comprises tactile or visual feedback (col. 3, lines 30-34; col. 4, lines 1-7). 
In re claim 12, Ishihara ‘267 teaches wherein the feedback comprises visual feedback (col. 3, lines 30-34; col. 4, lines 1-7). 

Claims 7-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd ‘602, Engel ‘788, and Thapliyal ‘610 in view of Gildenberg (US 2003/0163040, hereinafter Gildenberg ‘040).
In re claims 7-13, Lloyd ‘602 fails to teach the feedback comprises audible feedback (specifically identified in claim 8) (note but it would have been obvious as shown above). 
Gildenberg ‘040 teaches the feedback comprises audible feedback (abstract, 0040, 0041, 0043) in addition to the visual and/or tactile feedback (0041). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Lloyd ‘602, Engel ‘788, and Thapliyal ‘610 to include the features of Gildenberg ‘040 to supplement visual and tactile feedback to a surgeon moving the tip of a probe. 

Claims 10-11, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd ‘602, Engel ‘788, and Thapliyal ‘610, and Ishihara ‘267 in view of Shachar (US 2005/0096589, hereinafter Shachar ‘589).
In re claim 10, Lloyd ‘602, Engel ‘788, and Thapliyal ‘610 fail to teach wherein the feedback comprises tactile feedback. Note that Thapliyal ‘610 teaches a haptic feedback, it would have been obvious that haptic feedback includes tactile. 
Furthermore, Shachar ‘589 teaches wherein the feedback comprises tactile feedback (abstract, 0008, 0022, 0054, 0110).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Lloyd ‘602, Engel ‘788, and Thapliyal ‘610 to include the features of Ishihara ‘267 in order to control laser operation with a feedback system, and to include the features of Shachar ‘589 in order to indicate an obstruction encountered by the tip. 
In re claim 11, Lloyd ‘602 (col. 3, 31-43; col. 7, lines 1-4)/Ishihara ‘267(col. 3, lines 30-34; col. 4, lines 1-7)/Shachar ‘589 (0111) teaches wherein the feedback further comprises audible or visual feedback. 
In re claim 13, Shachar ‘589 teaches wherein the feedback further comprises audible or tactile feedback (abstract, 0008, 0022, 0054, 0110). 

Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd ‘602, Engel ‘788, and Thapliyal ‘610 in view of Galel (US 5,492,131, hereinafter Galel ‘131).
In re claims 14-16, Lloyd ‘602 fails to teach wherein the operational parameter is a movement rate of the laser catheter; wherein the operational parameter comprises a velocity of the laser catheter; wherein the operational parameter comprises an acceleration of the laser catheter.
Galel ‘131 teaches wherein the operational parameter is a movement rate of the laser catheter (Fig. 1, sensor, 13, col. 2, lines 15-20, 31-41); wherein the operational parameter comprises a velocity of the laser catheter (Fig. 1, sensor, 13, col. 2, lines 15-20, 31-41); wherein the operational parameter comprises an acceleration of the laser catheter (Fig. 1, sensor, 13, col. 2, lines 15-20, 31-41).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Lloyd ‘602, Engel ‘788, and Thapliyal ‘610 to include the features of Galel ‘131 in order to provide more monitor features of the tip to better guide the user in the insertion of the catheter. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,623,211, or claims 1-20 of U.S. Patent No. 9,827,055, or claims 1-20 of U.S. Patent No. 10,206,745  in view of Lloyd ‘602 and/or Thapliyal ‘610. 
Claims 1-24 of U.S. Patent No. 9,623,211, or claims 1-20 of U.S. Patent No. 9,827,055, or claims 1-20 of U.S. Patent No. 10,206,745 all teaches a system comprising: a sheath; a laser catheter configured to move relative to the sheath, wherein the laser catheter comprises [a distal tip], and wherein the sheath or the laser catheter comprises a sensor configured to [sense a position of the distal tip] of the laser catheter relative to the sheath; and a controller comprising a non-transient, tangible computer readable medium including logic, whereupon execution of the logic, the controller receives a selection signal to operate in either an assisted mode or an unassisted mode: (A) whereupon the controller being in the assisted mode and receiving a signal indicative of the position of the distal tip, the controller is configured to regulate an operational parameter of the laser catheter ; and (B) whereupon the controller being in the unassisted mode and receiving the signal indicative of the position of [the distal tip], the controller is configured to provide feedback to a user and configured not to regulate the one or more operational parameters.
As shown above, Lloyd ‘602 teaches a system comprising: a sheath (col. 5, lines 5-40); a laser catheter configured to move relative to the sheath (col. 6, lines 35-40; core 20 is considered as a laser catheter), wherein the laser catheter comprises a distal tip (col. 5, lines 48-52), and wherein the sheath or the laser catheter comprises a sensor configured to sense a position of the distal tip of the laser catheter relative to the sheath (col. 6, lines 1-9, lines 35-48).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Claims 1-24 of U.S. Patent No. 9,623,211, or claims 1-20 of U.S. Patent No. 9,827,055, or claims 1-20 of U.S. Patent No. 10,206,745 to include the features of Lloyd ‘602 in order to provide more monitor the tip of the laser for better and accurate therapeutic treatment. 
When considering “and configure not to provide feedback to a user,” Thapliyal ‘610 teaches controller can provide with or without haptic feedback to a user (0234).
Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Claims 1-24 of U.S. Patent No. 9,623,211, or claims 1-20 of U.S. Patent No. 9,827,055, or claims 1-20 of U.S. Patent No. 10,206,745 to include the features of Lloyd ‘602 in order to provide more monitor the tip of the laser for better and accurate therapeutic treatment, and/or to include the features of Thapliyal ‘610 in order to provide user the option of turning on and off the feedback control.

Response to Arguments
Applicant's arguments filed on February 02, 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that “Engel is cited as disclosing option B, not options A and B as recited in claim 1,” the Examiner disagrees. The Examiner has cited Engel for both option A and B with the same cited paragraphs. 
In response to Applicant’s argument that “none of which is determine a position of a measuring tip of a catheter as disclosed in Lloyd,” but claims 2-6 and claim 1 never claimed a relationship between the operational parameter of the laser catheter and the “determining a position of a measuring tip of a catheter” of a laser catheter. Claims 1-6 do not limit the operation of the laser to do or not to do any particular operation (i.e. determining a tip or not; or determining anything else or not). Furthermore, claims 2-6 were rejected in view of Engel. And then claims 2-6 is rejected again in view of Ishihara. Ishihara is used to further cite a specific operational parameter which is an intensity of laser energy. Whether Ishihara is used for an additional determining a temperature of a laser or not, Ishihara does not interfere with the operation of the laser catheter as claimed, such as activating or deactivating laser of Lloyd or Engel. Lasers as such in therapy or diagnostic system will inherently or will obvious include the on and off switch for the laser while also have further laser operation monitor system such as Ishihara’s. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793